[PUBLISH]




                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  03/10/99
                                  No. 97-6646                 THOMAS K. KAHN
                                                                   CLERK
                         D. C. Docket No. 94-0696-AH-M




FREDDIE LEE WRIGHT,

                                                                   Petitioner-Appellant,

                                     versus

JOE HOPPER,

                                                                  Respondent-Appellee.




                   Appeal from the United States District Court
                      for the Southern District of Alabama

                                (March 10, 1999)



Before BIRCH, DUBINA and BARKETT, Circuit Judges.



DUBINA, Circuit Judge:
       Petitioner, Freddie Lee Wright (“Wright”), appeals the district court’s order

denying his petition for a writ of habeas corpus. Wright was convicted and sentenced to

death for the December 1, 1977, robbery and murders of Warren and Lois Green (“the

Greens” or “the victims”), at the Western Auto Store in Mt. Vernon, Alabama. After

reviewing the entire record in this case, and having the benefit of oral argument and the

parties’ briefs, we affirm the judgment of the district court.

                                    I. BACKGROUND

       A. Facts

       The facts are recited verbatim from the opinion of the Alabama Court of Criminal

Appeals on direct review of Wright’s conviction and sentence.

              The State presented evidence that around 10:30 on the morning of
       December 1, 1977, Mr. Green had cashed checks in the amount of $900 at a
       local bank and placed the money in a red bank bag. Shortly before noon, it
       was discovered that Mr. and Mrs. Green had been tied together and shot in
       their Western Auto Store in Mount Vernon. The money was missing from
       the cash register, and a television, a stereo component system, and several
       watches were also missing from the store. Mr. Green was not wearing the
       Seiko watch he had been wearing earlier that morning. His family had
       given him this watch as a birthday present on November 30, 1977.

               Doris Lacey Lambert testified that, on the 2nd day of December of
       1977, the defendant told her that “he had went out with some of his
       friends,” “Craig, Roger, and ‘Gill Man,’” to Mount Vernon and that “he
       killed two people” with a gun in a Western Auto Store.

              On cross examination, Ms. Lambert admitted that she had one child
       by the defendant but denied making the statement that “before she would
       see another woman have him she would see him dead” after she learned that
       the defendant was engaged to another woman. She admitted that she had
       been convicted of shoplifting.


                                              2
        Roger McQueen testified that he had been convicted of armed
robbery and was going to plead guilty to first degree murder for the Mount
Vernon killings. He “considered himself a guilty participant in this
murder.” McQueen stated that he and Craig lived in the same apartment
complex in Mobile. On December 1, 1977, they took Craig’s car and
picked up the defendant and Tinsley. About one week before, at his
suggestion, a decision had been made between him and Craig “to rob some
store in Jackson.” The defendant and Tinsley learned of the plan and
agreed to go. On the way to Jackson, they stopped in Mount Vernon to get
some tape to repair a torn seat in Craig’s car.

        McQueen went in the Western Auto Store to purchase the tape.
Wright came in later armed with a gun and told Mr. and Mrs. Green to
come out from behind the desk into a “little room.” The defendant told
McQueen “to go to the register” and Tinsley entered the store. McQueen
removed the money from the register and Tinsley, at the defendant’s
direction, got some extension cord to tie up Mr. and Mrs. Green. The
defendant and Tinsley then tied up the Greens. The defendant made several
trips from the store to Craig’s car and took a T.V. set and a stereo system.
Tinsley took the watches. The defendant also had Mr. Green’s watch.
McQueen also testified that Craig told him to “make sure the people were
taken care of” because “the people would have identified the car.” The
defendant was the last one to leave the store. When he returned to Craig’s
car, the others “asked him what took place and he said that he had took care
of both peoples.” * * * “He said he had shot both peoples and also Reginald
Tinsley agreed with him because he went back into the store the last time.”
McQueen asked the defendant to show him the empty cartridges if the
defendant shot both people and the defendant handed McQueen “two empty
cartridge[s] from the gun.” The gun was a “nickel plate .38 with some kind
of carving handle, a wooden handle.” McQueen testified that they left
Mount Vernon and went to Craig’s sister’s house where they divided the
money he had taken from the store. The defendant gave the T.V. to Craig
and the stereo was taken to where the defendant “stayed at.” McQueen left
the “bank carrier” that he had taken at Craig’s sister’s house.

       Percy Craig testified that he had been convicted for “possession”,
forgery, and burglary. He admitted his participation in this offense under
review as “the driver” and testified that he intended to plead guilty to a
charge of murder. Craig substantially corroborated McQueen’s testimony.



                                     3
              Craig testified that, when McQueen returned to the car after having
       been in the store, either Tinsley or the defendant asked him “how did it look
       inside.” He admitted that he asked his three companions “if everything had
       been taken care of” because “they were in and out of the store so fast I
       wanted to be sure that the people were tied up to give me enough time to get
       away.” After they left the store, the defendant gave McQueen “a couple of
       empty cartridges . . . to throw out of the window.” Craig then asked if he
       shot the people and the defendant said yes. Craig testified that a couple of
       days after the robbery he saw the defendant with a Seiko watch that was
       subsequently identified as having been Mr. Green’s. Craig said that the
       defendant gave the watch to Joe Nathan Beckham who pawned the watch.

              Other witnesses for the State identified the Seiko watch. It was
       established that this watch was pawned by Joe N. Beckham at Buster’s
       Eagle Pawn Shop in Mobile on January 16, 1978.

               Expert testimony presented by the State established that Mr. and
       Mrs. Green were both shot once in the head with a .38 caliber bullet and
       that the bullet recovered from Mr. Green’s head could have been fired from
       a pistol recovered directly behind the defendant’s apartment. The bullet
       that had killed Mrs. Green was too mutilated to compare.

              The defendant was arrested at the Stone Oaks Apartment on July 28,
       1978. He was living with Hazel Craig, who, when the deputies asked,
       denied that the defendant was home. The officers searched the apartment
       and found the defendant in a bedroom. Later, a .38 caliber revolver was
       recovered on the ground next to an air conditioning unit at the rear of the
       apartment. Although the ground was damp, apparently from the early
       morning mist or dew, the gun was “perfectly dry” and “had what appeared
       to be a fine coating of lint material on the gun itself.”

Wright v. State, 494 So.2d 726, 733-35 (Ala. Crim. App. 1985).

       B. Procedural History

       Wright’s first trial ended in a mistrial, but a Mobile County Grand Jury re-indicted

him for the capital offenses of “[r]obbery or attempts thereof, when the victim is

intentionally killed by the defendant” and “[m]urder in the first degree wherein two or


                                             4
more human beings are intentionally killed by the defendant by one or a series of acts.”

See Ala. Code § 13-11-2(a)(2) (1975) (repealed and replaced, § 13A-5-40(a)(2)) and Ala.

Code § 13-11-2(a)(10) (1975) (repealed and replaced, § 13A-5-40(a)(10)). After a two-

day trial, the jury found Wright guilty of both counts and set his punishment at death.

After a separate sentencing hearing, the trial court imposed the death sentence.

       On direct appeal, the Alabama Court of Criminal Appeals reversed and remanded

the case on the authority of Beck v. Alabama, 447 U.S. 625 (1980), and Ritter v. State,

403 So.2d 154 (Ala. 1981). The Alabama Court of Criminal Appeals denied the State’s

application for rehearing and the Alabama Supreme Court then denied the State’s petition

for writ of certiorari. See Wright v. State, 407 So.2d 565 (Ala. 1981). The United States

Supreme Court granted the State’s petition for writ of certiorari, vacated the judgment of

the Alabama Court of Criminal Appeals, and remanded the case to the Alabama Court of

Criminal Appeals for reconsideration in light of Hopper v. Evans, 456 U.S. 605 (1982).

See Alabama v. Wright, 457 U.S. 1114 (1982).

       After remand by the United States Supreme Court, the Alabama Court of Criminal

Appeals affirmed Wright’s conviction and sentence of death. See Wright v. State, 494

So.2d 726. The Alabama Supreme Court affirmed. See Wright v. State, 494 So.2d 745

(Ala. 1986). The Alabama Supreme Court denied Wright’s application for rehearing and

the United States Supreme Court denied Wright’s petition for writ of certiorari. Wright v.

Alabama, 479 U.S. 1101 (1987).



                                             5
       Wright filed a petition for writ of error coram nobis in the Mobile County Circuit

Court on June 22, 1987. After conducting an evidentiary hearing on the petition, the trial

court denied Wright coram nobis relief. The Alabama Court of Criminal Appeals

affirmed the trial court’s decision. See Wright v. State, 593 So.2d 111 (Ala. Crim. App.

1991). On January 31, 1992, the Alabama Supreme Court denied Wright’s application

for writ of certiorari and the United States Supreme Court denied certiorari review. See

Wright v. Alabama, 506 U.S. 844 (1992).

       Wright then filed his federal habeas corpus petition. After conducting an

evidentiary hearing on Wright’s allegations, the district court denied Wright habeas relief.



                                         II. ISSUES

       1. Whether the State’s failure to produce certain items of evidence violated Brady

v. Maryland, 373 U.S. 83 (1963).

       2. Whether Wright received ineffective assistance of counsel because counsel

failed to investigate another person’s arrest and indictment for the same crime; failed to

challenge the State’s alleged use of peremptory challenges to strike all black members

from the venire and failed to raise this issue on direct appeal; and failed to object to the

admission of misleading information in Wright’s pre-sentence investigation report.

       3. Whether Wright established a prima facie violation of Batson v. Kentucky, 476

U.S. 79 (1986), and whether Wright’s Batson claims are procedurally barred because

counsel did not raise an objection at trial under Swain v. Alabama, 380 U.S. 202 (1965).

                                               6
       4. Whether the preclusion clause in Alabama’s former Death Penalty Act

unconstitutionally prevented the instruction of a lesser included offense in this case.

       5. Whether Wright is entitled to relief on the remaining claims presented to the

district court.

                            III. STANDARDS OF REVIEW

       We review the district court’s grant or denial of habeas corpus relief de novo. See

Byrd v. Hasty, 142 F.3d 1395, 1396 (11th Cir. 1998). “A district court’s factual findings

in a habeas corpus proceeding are reviewed for clear error.” Id. at 1396. An alleged

Brady violation presents a mixed question of law and fact, which this court reviews de

novo. See Duest v. Singletary, 967 F.2d 472, 478 (11th Cir. 1992). We also review de

novo the district court’s determination that Wright is procedurally barred from raising

some of his claims in federal court and its application of the cause and prejudice rules to

the procedural bar issues. See Lusk v. Singletary, 112 F.3d 1103, 1105 (11th Cir. 1997),

cert. denied, 118 S.Ct. 894 (1998). An ineffective assistance of counsel claim is a mixed

question of law and fact which we review de novo. See Dobbs v. Turpin, 142 F.3d 1383,

1386 (11th Cir. 1998).




                                              7
                                    IV. DISCUSSION

       A. Brady claim

       Wright contends that the State violated Brady v. Maryland, 373 U.S. 83, when it

withheld several crucial items of evidence. These items include the testimony of Mary

Johnson (“Johnson”) which placed Theodore Otis Roberts (“Roberts”) at the Western

Auto Store shortly before the murders (“the Johnson testimony”); an affidavit of

Detective Stroh that declared that Roberts’s girlfriend had stated that a handgun

belonging to Roberts was the weapon that was used to kill the Greens (“the Stroh

affidavit”); evidence that Doris Lambert, Wright’s former girlfriend and witness for the

State at trial, had a history of poor mental health and drug use (“Lambert evidence”); and

evidence that the State and Roger McQueen, a member of the robbery team and witness

for the State, entered a secret agreement that provided lenient treatment for McQueen if

he testified against Wright at trial (“McQueen agreement”). The district court found all

but the Johnson testimony to be procedurally barred from federal court review.

       In order to establish a violation of Brady, Wright must demonstrate:

       (1) that the Government possessed evidence favorable to the defendant
       (including impeachment evidence) . . . ; (2) that the defendant does not
       possess the evidence nor could he obtain it himself with any reasonable
       diligence . . . ; (3) that the prosecution suppressed the favorable evidence . .
       . ; and (4) that had the evidence been disclosed to the defense, a reasonable
       probability exists that the outcome of the proceedings would have been
       different. . . .

United States v. Meros, 866 F.2d 1304, 1308 (11th Cir. 1989) (citations omitted). For

Brady purposes, evidence is material “only if there is a reasonable probability that, had

                                              8
the evidence been disclosed to the defense, the result of the proceeding would have been

different.” United States v. Stewart, 820 F.2d 370, 374 (11th Cir. 1987)(citation and

internal quotation marks omitted). “A ‘reasonable probability’ is a probability sufficient

to undermine confidence in the outcome.” United States v. Bagley, 473 U.S. 667, 682

(1985).

       1. The Johnson testimony

       Mary Johnson reported to the police that she entered the Western Auto Store

shortly before the robbery-murders. As she entered, she observed a blue automobile with

several people in it. When she left the store, she met a person entering, and she observed

the same blue automobile parked nearby with three people in the back seat and one

person in the front seat. When she learned of the murders, she gave the police a

description of the person she had seen entering the store. She subsequently identified a

photograph of the person she saw and later identified the same person in a police line-up.

The person she identified in both instances was Roberts, who bears a striking resemblance

to Roger McQueen. The automobile Percy Craig drove on the day of the robbery-murders

was blue. In light of this information, the State filed charges against Roberts and Mary

Johnson testified at the preliminary hearing. Roberts was indicted, but the State dropped

the charges after the prosecutors concluded that Johnson had misidentified him. See

Wright v. State, 593 So.2d at 115.

       Wright argued in his error coram nobis petition that the State suppressed the

preliminary hearing testimony of Mary Johnson in violation of Brady v. Maryland, 373

                                             9
U.S. 83. After conducting an evidentiary hearing, the trial court concluded that the State

did not suppress evidence pertaining to Mary Johnson’s identification of Roberts. On

appeal, the Alabama Court of Criminal Appeals affirmed, holding that the record

adequately supported the trial court’s findings. The court noted that Wright’s trial

counsel was aware that the State had charged Roberts with the crimes prior to Wright’s

trial; that the preliminary hearing in Roberts’s case was a matter of public record; and that

the local newspapers extensively reported the substance of Johnson’s testimony prior to

Wright’s trial. The court also found that the evidence was not material. See Wright v.

State, 593 So.2d at 115-16.

       The district court determined that the testimony of Al Pennington (“Pennington”),

Wright’s trial counsel, at the federal evidentiary hearing and the state court’s factual

findings supported the conclusion that the Johnson testimony did not violate Brady. We

agree. The State did not suppress the evidence. Pennington testified that he knew that

Roberts had been indicted for the crime, and he knew of Mary Johnson’s existence

because he placed her on the defense’s witness list. ROA, Vol. 8, p. 83. Although the

Johnson testimony was not part of Roberts’s official court record, nothing prevented

Pennington from discovering the transcript or interviewing Mary Johnson to discern the

crux of her testimony. In light of this and the fact that the State is not required to furnish

a defendant with exculpatory evidence that is fully available through the exercise of due

diligence, we conclude there was no Brady violation. See United States v. McMahon,

715 F.2d 498, 501 (11th Cir. 1983).

                                              10
       Assuming arguendo that the Johnson testimony was suppressed by the State,

Wright argues that this evidence was material because it showed that another individual

may have committed the crime and this evidence would have raised serious questions

about the credibility of Craig and McQueen’s testimony. Thus, the evidence could have

changed the outcome of the trial. There is one fatal flaw with Wright’s argument. The

Johnson testimony would not have changed the outcome of the trial because it did nothing

to indicate that Wright was not present at the crime scene, and it did nothing to contradict

Craig and McQueen’s testimony that Wright was the triggerman. Additionally, in

contrast to Wright’s argument, the Johnson testimony would not have impeached Craig

and McQueen because they were each impeached on several grounds and neither one ever

mentioned that Roberts was a participant in the crime. Moreover, Wright never

mentioned Roberts to his ex-girlfriend Doris Lambert when he implicated McQueen,

Craig, Tinsley, and himself in the murders. The defense would have had a remote chance

of convincing the jury that Roberts was involved in the murders. Accordingly, the

Johnson testimony had no bearing on the essential facts that resulted in Wright’s

conviction, and therefore, the testimony could not have changed the outcome of the trial.

In sum, we conclude that the Johnson testimony was neither suppressed nor material, and

therefore, there was no Brady violation.

       2. The remaining items of evidence

       The district court concluded that the remaining items of allegedly exculpatory

evidence – the Stroh affidavit, the Lambert evidence, and the McQueen agreement –

                                             11
were all procedurally defaulted because the petitioner failed to raise these claims in the

state court. The failure to raise these claims to the state courts is a procedural default that

bars federal habeas review of the claims. See Wainwright v. Sykes, 433 U.S. 72 (1977).

A federal court will consider the claims, however, if the petitioner can show “cause and

prejudice” for his procedural default or that failure to consider his claims will result in a

fundamental miscarriage of justice. See Coleman v. Thompson, 501 U.S. 722, 750 (1991).

The district court evaluated both exceptions to the doctrine of procedural default and

found that cause existed, but that Wright had not proved prejudice to overcome the

procedural default. The district court also determined that the fundamental miscarriage of

justice exception was not applicable.

       To establish “cause” for a procedural default, a petitioner must demonstrate that

some objective factor external to the defense impeded the effort to raise the claim

properly in state court. See Murray v. Carrier, 477 U.S. 478, 488 (1986). The district

court found cause to exist because the record demonstrates that the State was in

possession of the Stroh affidavit, the Lambert evidence, and the McQueen agreement, and

did not disclose these materials to the defense. Thus, the district court concluded that the

State prevented Wright from raising these claims in the state courts. The record does not

support this finding. Wright presented no evidence indicating that the State’s post-

conviction counsel did anything to suppress the above-referenced items or did anything to

impede Wright from learning about these items of evidence. However, the district court’s



                                              12
correct finding that there was no prejudice pretermits a more lengthy discussion on why

cause was not proven by Wright.

       In order to establish prejudice, Wright must show that the items of evidence were

material; that is, that “had the evidence been disclosed to the defense, the result of the

proceeding would have been different.” United States v. Bagley, 473 U.S. 667, 682

(1985) (Blackmun, J.). Wright fails to make this showing.

       a. The Stroh affidavit.

       This affidavit declares that Roberts’s girlfriend stated to Detective Stroh that a

handgun belonging to Roberts was the weapon that was used to kill the Greens during the

robbery. Even if the State had disclosed the affidavit to the defense, it would not have

been admissible at trial because it is hearsay. The defense easily could have called

Roberts’s girlfriend to testify at trial regarding her alleged statement to Detective Stroh.

       Inadmissible evidence may be material if the evidence would have led to

admissible evidence. See Spaziano v. Singletary, 36 F.3d 1028, 1044 (11th Cir. 1994).1


       1
          In Wood v. Bartholomew, 516 U.S. 1, ___, 116 S.Ct. 7, 10 (1995), the Supreme
Court considered the question whether inadmissible evidence may be material under
Brady. In that case, the Supreme Court reviewed a holding of the Ninth Circuit Court of
Appeals that an inadmissible polygraph test was material under Brady because the
polygraph results may have led defense counsel to additional information which may
have been used at trial. In reversing, the Court did not declare that admissibility was a
precondition to materiality. The Court proceeded to sift through the record and, after
examining the possible effects that the undisclosed polygraph results would have had on
the outcome of the trial, concluded that the information was not material. 116 S.Ct. at 10-
11. The Court reiterated the traditional Brady standard that evidence is material “only
where there exists a reasonable probability that had the evidence been disclosed the result
at trial would have been different.” Id. at 10. Thus, the Court did not hold that

                                              13
Wright has failed to show that the affidavit would have led to admissible evidence

because he did not call Roberts’s girlfriend as a witness at the federal evidentiary hearing.

Therefore, it is unknown exactly what she would say, and accordingly, Wright has failed

to prove that what she would say is material. A court cannot speculate as to what

evidence the defense might have found if the information had been disclosed. Wood, 116

S.Ct. at 11. The crucial inquiry is whether there is evidence in the record that establishes

a “reasonable probability” that the production of the inadmissible evidence would have

resulted in a different outcome at trial. Id. at 10. There is no such evidence in this record.

Since the evidence is not likely to have changed the outcome of his trial, Wright has not

shown prejudice to overcome his procedural default.

       b. The Lambert evidence.

       The District Attorney’s office had Doris Lambert’s mental health records but did

not give them to Wright’s lawyers. The district court found that this evidence was not

admissible under Alabama law, and accordingly, was not material. Wright argues that the

evidence was material because the case against him centered upon Doris Lambert’s

credibility and the evidence of her mental health and drug use could have been used at

trial to impeach her credibility.

       Under Alabama law, Lambert’s mental health records and reported drug use would

not have been admissible at Wright’s trial. In Alabama, a prosecutor or defense attorney


admissibility of undisclosed evidence is a prerequisite to materiality. Accordingly, Wood
does not conflict with our decision in Spaziano.

                                             14
cannot use evidence of drug use to impeach a witness unless it is shown that the drugs

affect the reliability of the witness’s testimony. See Leonard v. State, 551 So.2d 1143,

1147 (Ala. Crim. App. 1989). Moreover, “[t]he credibility of a witness may be

impeached by proving mental derangement or insanity but only if such mental incapacity

exists at the time the witness takes the stand to testify or at the time he observed the facts

to which he has testified on direct.” Charles Gamble, McElroy’s Alabama Evidence §

141.01(1) (3d ed. 1977).

       There is no evidence that Lambert was using drugs when she testified at Wright’s

trial or when Wright told her that he killed the Greens. Nor is there any evidence that

Lambert was suffering any mental incapacity when she testified or when Wright

confessed to her. The district court found evidence that Lambert suffered from

depression several years before the Greens’s murders, but it found no evidence that

Lambert suffered from depression during trial or when Wright confessed to her.

Notwithstanding the fact that Lambert admitted to using drugs occasionally between

Wright’s confession and trial, the district court found no evidence that her occasional

drug use impaired her faculties. These findings are not clearly erroneous.

       Moreover, even if the Lambert evidence had been admitted at trial, the evidence

would have had little impact on the jury’s perception of her credibility. Mr. Pennington

cross-examined Lambert and elicited from her that she had been convicted of shoplifting

and that she was Wright’s former girlfriend and had a son Wright fathered. See Trial

Transcript, Doc. 12, Vol. 1, p. 174-75. Mr. Pennington also questioned Lambert’s mother

                                              15
who stated that she told her daughter not to come to trial and tell a “bunch of lies.” Id.,

Vol. 2, p. 291. Thus, Mr. Pennington was able to call Lambert’s credibility into question

during his examination. Moreover, this evidence does not rise to the level of “mental

derangement or insanity,” nor does it establish the type of drug problem that produces an

impaired mind. See McElroy’s Alabama Evidence; Leonard, 551 So.2d at 1147. In short,

the Lambert evidence would not have been admissible at Wright’s trial, and even if it had

been admitted, it would have had little bearing on the credibility of her testimony.

Accordingly, we conclude that this evidence is not material.

       c. The McQueen agreement.

       Wright alleges that the State and Roger McQueen secretly agreed that McQueen

would plead to a lesser charge and testify against Wright at trial. Wright also alleges that

McQueen perjured himself at trial by testifying that he planned to plead guilty to first

degree murder instead of second degree murder. Wright relies on McQueen’s testimony

at the federal evidentiary hearing to support these contentions.

       The district court found that the McQueen agreement could have been used to

impeach McQueen at trial; but that the potential impact of any possible impeachment

would have been de minimis. This is true in light of Mr. Pennington’s cross-examination

of McQueen at trial. Pennington attempted to impeach the credibility of McQueen by

eliciting from him his previous convictions for grand larceny and arson and his admission

to the use of drugs on the day of the robbery. McQueen even openly admitted to being

high the morning of the robbery-murders. See Trial Transcript, Doc. 12, Vol. 1, p. 198-

                                             16
201. Additionally, even if the McQueen agreement would have totally discredited

McQueen, the State still had the testimony of Craig and Lambert, in combination with the

physical evidence, to support Wright’s conviction. Moreover, when McQueen testified at

the federal evidentiary hearing on Wright’s behalf, the district court found that

McQueen’s testimony was not credible. See ROA, Vol. 8, p. 172.

       McQueen testified at trial that he planned to plead guilty to first degree murder and

armed robbery; however, at the federal evidentiary hearing, the State presented testimony

that proved that McQueen, in exchange for truthful testimony, would be prosecuted for

less than capital murder. Id. at p. 99, 185, 209. Thus, the outcome of Wright’s trial

would not have been different if McQueen had told the jury that he planned to plead

guilty to second degree murder rather than first degree murder. Both charges are less than

capital murder charges and do not have the same attendant sentence.

       Wright further argues that the documents he introduced into evidence at the federal

evidentiary hearing establish that the State had a secret deal with McQueen. A review of

the hearing transcript, however, reveals that the State’s witnesses disproved the existence

of such a deal. An entry contained in McQueen’s court file shows he was convicted of

second degree murder and sentenced to 20 years imprisonment, to run consecutive with a

sentence he was serving in Mississippi. ROA, Vol. 8, Folder 6, Petitioner’s Exh.’s 15 &

16. This document is consistent with the testimony of the State’s witnesses who stated

that McQueen’s sentence was to run consecutively with the Mississippi sentence. ROA,

Vol. 8, p. 100, 209. Wright still argues that prosecutors promised McQueen that he

                                             17
would not have to serve his sentence in Alabama and that he did not serve that sentence.

Id. at p. 175. However, McQueen mentioned in his testimony that the district attorney

later had a detainer issued so that he could begin serving his sentence for his participation

in the robbery-murders. Id. This testimony and the documentary evidence negate any

claim Wright has that the State and McQueen had a secret deal. Accordingly, Wright

cannot demonstrate prejudice to overcome his procedural default.

       Cumulatively, the Stroh affidavit, Lambert evidence, and McQueen agreement do

not undermine confidence in the verdict. See Kyles v. Whitley, 514 U.S. 419 (1995).

Most of the items would have been inadmissible at trial, and the others would not have

changed the outcome of the trial. Accordingly, Wright has not demonstrated prejudice

from his failure to raise these claims in state court. This court could consider Wright’s

claims however, if they fall within the “narrow class of cases . . . implicating a

fundamental miscarriage of justice.” Schlup v. Delo, 513 U.S. 298, 315 (1995) (quoting

McCleskey v. Zant, 499 U.S. 467, 494 (1991) (internal quotation marks omitted). A

fundamental miscarriage of justice occurs “where a constitutional violation has probably

resulted in the conviction of one who is actually innocent.” Id. at 321 (quoting Murray v.

Carrier, 477 U.S. at 496) (internal quotation marks omitted).

       Wright cannot establish by a fair probability that no reasonable juror would have

found him guilty in light of all the evidence which he alleges was wrongfully suppressed.

See Schlup, 513 U.S. at 329. At trial, the State called several witnesses who testified

extensively to Wright’s participation in the robbery-murders. Lambert testified that

                                             18
Wright confessed to killing two people with a gun at a Western Auto Store. McQueen

admitted to his participation in the crimes and testified that at the time of the crimes,

Wright possessed a .38 caliber handgun. McQueen further stated that upon entering the

getaway vehicle, Wright told the other members of the robbery team that he shot the

Greens. McQueen testified that after Wright made this statement, Wright handed

McQueen two expended bullet cartridges to prove that he had killed the Greens. Craig’s

testimony substantially corroborated McQueen’s. Craig further testified that after the

commission of the crimes, he saw Wright with a gold Seiko watch that was later

identified as Mr. Green’s. The State also produced physical evidence that linked Wright

to the robbery-murders.

       Wright maintains that he is innocent but does not mention his alibi defense that he

proffered at trial. He attempts to establish his innocence by shifting the focus to Roberts.

Wright alleges that Roberts murdered the Greens and that McQueen and Craig are

covering for Roberts by implicating Wright; however, Wright offers no evidence to

support this contention. The allegedly suppressed items of evidence do tend to raise some

question as to whether Roberts may have been involved in the robbery-murders. Indeed,

this evidence originally prompted the State to indict Roberts. Wright must go further,

however, and show that in light of this new evidence, “no juror, acting reasonably, would

have voted to find him guilty beyond a reasonable doubt.” Id. The allegedly suppressed

material does not satisfy this standard. At the federal evidentiary hearing, McQueen

testified that everything he previously told the police was true except for the fact that

                                              19
Wright did not murder the Greens. McQueen makes no reference to Roberts being

present at the robbery-murders and did not say who actually shot the Greens.

Accordingly, a reasonable jury could find Wright guilty of killing the Greens. Wright

cannot overcome his procedural default on the remaining Brady claims.

       B. Ineffective Assistance of Counsel claims

       Wright asserts numerous instances of ineffective assistance of counsel but he only

raised four of them in the state courts. The claims that Wright did not raise in the state

courts are procedurally defaulted, see Footman v. Singletary, 978 F.2d 1207, 1211 (11th

Cir. 1992), so we will only review them if Wright can show cause and prejudice or a

fundamental miscarriage of justice. See Agan v. Vaughn, 119 F.3d 1538, 1548-49 (11th

Cir. 1997), cert. denied, 118 S.Ct. 1305 (1998). For Wright to show cause, the procedural

default “must result from some objective factor external to the defense that prevented

[him] from raising the claim and which cannot be fairly attributable to his own conduct.”

McCoy v. Newsome, 953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier, 477 U.S. at

488). Under the prejudice prong, Wright must show that “the errors at trial actually and

substantially disadvantaged his defense so that he was denied fundamental fairness.” Id.

at 1261 (quoting Carrier, 477 U.S. at 494). The district court found that Wright had not

demonstrated cause and prejudice to excuse his procedural defaults. On appeal, Wright

provides the court with no explanation or evidence to establish cause and prejudice.




                                             20
Accordingly, these remaining claims of ineffective assistance of counsel are barred from

federal habeas review.2

       The district court correctly determined that only four instances of ineffective

assistance of counsel were properly before the court for review: (1) whether counsel was

ineffective in allegedly failing to investigate Roberts’s involvement in the robbery-

murders; (2) whether counsel was ineffective in failing to raise a Batson v. Kentucky, 476

U.S. 79 (1986), objection at trial; (3) whether counsel was ineffective for failing to obtain

a transcript of Wright’s first trial which ended in a mistrial; and (4) whether counsel was

ineffective for failing to challenge on direct appeal the trial court’s grant of the State’s

motion in limine regarding the arrest and indictment of Roberts. In order to prevail on his

claim of ineffective assistance of counsel, Wright must show that counsel’s performance



       2
          These claims were presented in Wright’s federal habeas petition and delineated
as ineffective assistance for (1) failing to adequately investigate and prepare for trial; (2)
failing to compel disclosure of all evidence relating to the handgun the ballistics expert
had previously identified; (3) failing to adequately challenge and otherwise establish the
systematic under-representation of blacks, women and other cognizable groups in the jury
pool; (4) failing to object to improper voir dire questioning; (5) failing to cross-examine
Craig, McQueen or Detective Tillman as to any deals between Craig or McQueen and the
State; (6) failing to cross-examine Lambert regarding any deals she received from the
State; (7) failing to seek a continuance or mistrial so he could testify regarding his prior
conversation with Lambert and to obtain testimony from Tinsley; (8) failing to call other
alibi witnesses at trial; (9) failing to object to numerous improper jury instructions; (10)
failing to bring to the court’s attention the fact that Craig’s former girlfriend stated that
Craig told her that he and McQueen committed the murders; (11) failing to object to
repeated improper and leading questioning by the prosecutor, irrelevant and prejudicial
testimony, improperly stipulating to the expert qualifications of witnesses, and failing to
object to improper comments by the trial judge; (12) ineffective assistance at sentencing;
and (13) ineffective assistance on appeal.

                                              21
fell below an objective standard of reasonableness, and that the deficient performance

prejudiced his defense. See Strickland v. Washington, 466 U.S. 668, 686 (1984). “When

applying Strickland, we are free to dispose of ineffectiveness claims on either of its two

grounds.” Oats v. Singletary, 141 F.3d 1018, 1023 (11th Cir. 1998).

       1. Wright alleges that his trial counsel was ineffective for failing to investigate

Roberts’s alleged involvement in the robbery-murders. On collateral review, the state trial

court found that counsel’s failure to investigate Roberts’s alleged involvement in the

robbery-murders was the result of a strategic decision based on Pennington’s skill and

reputation, and his prior knowledge that Roberts was the focus of the police investigation

of the Greens’s murders. The Alabama Court of Criminal Appeals found that the record

supported the trial court’s findings and denied Wright any relief on this claim. See

Wright v. State, 593 So.2d at 116-17. The district court relied on the state court’s findings

on this claim to deny Wright any relief. Wright argues that the state courts and the district

court erred in finding that Pennington’s failure to investigate Roberts’s alleged

involvement in the robbery-murders was the result of a strategic choice because in both

the state coram nobis hearing and the federal evidentiary hearing, Pennington

categorically denied that he made a strategic decision not to investigate. ROA, Vol. 3,

Folder 3, p. 32-45; Vol. 8, p. 51.

       Although Pennington denied making a strategic decision not to investigate

Roberts’s alleged involvement in the robbery-murders, the record contradicts this

assertion. Pennington admitted knowing that Roberts had been indicted for the same

                                             22
offense as Wright and knowing who had represented Roberts. ROA, Vol. 8, p. 55, 57.

When asked why he did not pursue inquiry into the State’s case against Roberts,

Pennington answered, “I had other avenues to pursue concerning the remainder of my

defense for Freddie Wright.” Id. at 57. Pennington knew that Mary Johnson was on his

witness list because he requested that she be. Id. at 82. He reluctantly admitted that he

knew that Mary Johnson had some tie to Wright’s case. Id. at 83. Pennington admitted

that he had to make choices in defending a client based on factors such as time,

information, and what his client told him. Id. Thus, Pennington admitted to the process

of making strategic decisions. “[B]ecause ineffectiveness is a question which we must

decide, admissions of deficient performance by attorneys are not decisive.” Harris v.

Dugger, 874 F.2d 756, 761 n. 4 (11th Cir. 1989). The record persuades us that Wright’s

trial counsel was not ineffective for failing to investigate Roberts’s alleged involvement

in the robbery-murders.

       2. Wright argues that his counsel was ineffective for failing to raise a Batson

objection at trial and in failing to supplement the record on appeal with a Batson

challenge. Pennington testified at the federal evidentiary hearing that no blacks sat on

Wright’s jury and that he knew that the State used several of its peremptory strikes to

remove black persons from the jury. ROA, Vol. 8, p. 68. At the state coram nobis

hearing, Pennington stated that he did not object to the State’s use of its peremptory

strikes because the law was very developed and the Alabama Supreme Court had ruled

that peremptory strikes could be used for any reason. ROA, Vol. 3, Folder 3, p. 38-39.

                                             23
       In Poole v. United States, 832 F.2d 561, 565 (11th Cir. 1987), we held that counsel

was not ineffective for failing to raise a Batson objection prior to the issuance of that

case. In so holding, we stated that “[t]he Supreme Court has held that ‘Batson v.

Kentucky is an explicit and substantial break with prior precedent,’ Allen v. Hardy, [478

U.S. 255 (1986)], so that ‘the rule in Batson should not be available to petitioner on

federal habeas corpus review of his convictions.’” 832 F.2d at 565. Since Wright’s trial

occurred before Batson, Wright is not entitled to relief on this claim.

       Wright’s other Batson-related claim – that counsel was ineffective for failing to

supplement the record on appeal with a Batson challenge – is not properly before our

court for review. Wright did not argue this to the district court. We will not consider

claims not properly presented to the district court and which are raised for the first time

on appeal. See Cotton v. U.S. Pipe & Foundry Co., 856 F.2d 158, 162 (11th Cir. 1988).

       3. The only other issue of ineffective assistance that Wright asserts on appeal is

his claim that counsel was ineffective during the penalty phase of his trial. This claim is

procedurally defaulted. See Footman, 978 F.2d at 1211. With regard to the other claims

of ineffective assistance which Wright presented in the state courts and are not

procedurally barred, Wright does not separately address these claims in his brief on

appeal. Wright contends at the conclusion of his brief that he is entitled to relief on all

claims raised in his federal habeas petition. Therefore, we must consider the other two

claims of ineffective assistance of counsel which are not procedurally barred from our

review.

                                              24
       These claims are whether counsel was ineffective for failing to obtain a transcript

of Wright’s first trial and whether counsel was ineffective for failing to challenge on

appeal the trial court’s grant of the State’s motion in limine regarding the arrest and

indictment of Roberts. Since Wright cannot demonstrate why his counsel’s failure to

obtain a transcript of his first trial affected the outcome of his second trial, he is not

entitled to relief on this claim. As to his claim that counsel should have objected on

appeal to the trial court’s grant of the State’s motion in limine, Wright fails to

demonstrate how the result of his appeal would have been different had counsel objected.

Accordingly, Wright is not entitled to relief on these claims of ineffective assistance of

counsel.

       C. Batson claim

       Wright contends that the State used its peremptory strikes in a racially

discriminatory manner in violation of Batson v. Kentucky, 476 U.S. 79 (1986). The

district court correctly determined that Wright procedurally defaulted this claim because

he did not raise a substantive Batson claim at trial, or on direct appeal, or in his state

coram nobis proceeding. To excuse his procedural default, Wright must show cause and

prejudice. See Weeks v. Jones, 26 F.3d 1030, 1043 (11th Cir. 1994).

       Wright urges this court to overlook his procedural default because the Alabama

courts have not regularly and consistently applied a procedural bar to cases where a

Batson claim was not raised on direct appeal. Wright relies on this court’s decision in

Cochran v. Herring, 43 F.3d 1404 (11th Cir.), modified on reh’g, 61 F.3d 20 (1995), to

                                               25
support his contention. In Cochran, this court found that “where the trial took place pre-

Batson, a properly made Swain claim made in a pre-trial motion is treated as a timely

made Batson objection for the purpose of preserving the Batson issue for appeal.” 43

F.3d at 1409 n.7. This court noted that the Alabama Supreme Court in Ex parte Floyd,

571 So.2d 1234 (Ala. 1990), allowed a defendant to raise a Batson claim in a post-

conviction motion because he had raised a Swain objection at trial. Cochran was

identically situated to Floyd, and we concluded that the Alabama state courts had applied

its procedural rules inconsistently when it allowed Floyd to proceed with his Batson claim

but denied Cochran that right.

       Although Wright’s case does share some similarities with Cochran’s – both cases

were tried pre-Batson and Batson was decided while their direct appeals were pending --

there is one fatal flaw in Wright’s reliance on Cochran: Wright never made a Swain

objection. His counsel even conceded at the federal evidentiary hearing that there was no

Swain claim presented to the district court. ROA, Vol. 8, p. 75-76. Wright’s case is more

similar to State v. Tarver, 629 So.2d 14, 18-19 (Ala. Crim. App. 1993), in which the

Alabama Court of Criminal Appeals held that Tarver was procedurally barred from

raising a Batson claim in a post-conviction hearing because Tarver did not preserve the

claim for appellate review by making a Swain objection at trial (Batson was decided

while the case was on direct appeal). As such, Wright procedurally defaulted his

substantive Batson claim.



                                            26
       Wright also encourages this court to overlook his procedural default of his Batson

claim by arguing that the state courts addressed the merits of the Batson claim. Although

Wright concedes that he did not expressly raise in state court an independent Batson

claim, he contends that the state court heard testimony on this claim and ruled on the

underlying merits of the claim. Wright relies on a portion of the trial court’s order

denying his coram nobis petition. Wright overlooks the preceding paragraph of the order

in which the trial court stated that “[t]he petitioner recognizes that he cannot raise a claim

under Batson . . . for the first time in this proceeding. . . .” ROA, Tab 43 at 33. The trial

court then discussed the claim of ineffective assistance of counsel for failing to raise a

Batson claim. Additionally, there is no mention of a substantive Batson claim in his brief

on appeal from the denial of his error coram nobis petition, and the Alabama Court of

Criminal Appeals does not mention a substantive Batson claim in its opinion. See Wright

v. State, 593 So.2d 111. As the record demonstrates, the state courts never addressed a

substantive Batson claim. Accordingly, Wright cannot demonstrate cause and prejudice

to excuse his procedural default for failing to raise a substantive Batson claim to the state

courts, and therefore, we will not consider the merits of the claim.

       D. The Preclusion Clause claim

       When Wright was tried and convicted, the Alabama Death Penalty Act contained a

preclusion clause which prohibited the jury in capital cases from convicting the defendant

of a lesser included offense. In Beck v. Alabama, 447 U.S. 625 (1980), the Supreme

Court struck down this clause as unconstitutional. Then in Hopper v. Evans, 456 U.S.

                                              27
605 (1982), the Supreme Court held that a defendant convicted under Alabama’s 1975

Death Penalty Act was entitled to a new trial if evidence presented at trial suggests that

the trial court could have charged a lesser included offense or if the defendant suggests a

plausible alternative theory that was not contradicted by his own testimony at trial. The

state courts held that Wright’s own testimony contradicted this claim that the court should

have charged a lesser included offense because he called an alibi witness. The state

courts concluded that there was no evidence presented at trial upon which a conviction of

a lesser included offense could have been based. The district court agreed and so do we.

       Wright contends that the state courts and the federal district court erred in finding

that there was no evidence to support a charge of a lesser included offense. The two

items upon which Wright relies for this assertion are Lambert’s testimony that “they” had

killed the Greens, not “he,” and testimony of the State’s ballistics expert who conceded

that he had previously identified another handgun as the murder weapon. Wright claims

that this evidence would have permitted the jury to convict him of a lesser included

offense under the theory that he was present at the crime but he was not the triggerman.

       First, Wright’s reliance on Lambert’s use of the pronoun “they” does not support

his argument that the jury should have been instructed on lesser offenses. This reliance

ignores the bulk of Lambert’s testimony in which she stated that Wright told her that he

killed two people in a Western Auto Store. Her testimony was clarified by questioning

from the State. See Trial Transcript, p. 166. Thus, Lambert’s one-time incorrect usage of

the pronoun “they” does not support a lesser offense charge. Second, Wright does not

                                             28
provide the court with any reason why the testimony from the State’s ballistics expert

should support a lesser charge instruction. It appears, at most, to support Wright’s alibi

defense.

       Next, Wright contends that if not for the preclusion clause, he could have

presented an alternative plausible claim that he was a member of the robbery team but not

the triggerman. Although Wright did not testify, he presented a witness, Carl Harrington,

who stated that he was with Wright the morning of the robbery-murders. This alibi

defense negates any “plausible claim” that the defendant could have still been a member

of the robbery team, but not the triggerman, so Wright was not entitled to a lesser

included offense instruction. See Alldredge v. State, 431 So.2d 1358, 1361 (Ala. Crim.

App. 1983) (alibi defense inconsistent with lesser included offense instruction).

Moreover, Wright cannot show that the preclusion clause prevented him from asserting a

lesser included offense defense. See Hopper, 456 U.S. at 613-14; see also Ritter v.

Smith, 726 F.2d 1505 (11th Cir. 1984). Thus, Wright cannot show that he was prejudiced

by the existence of the preclusion clause.

       E. Remaining claims

       Wright asserts on appeal that he is entitled to relief on the remaining issues raised

in his federal habeas petition. Most of his claims are procedurally defaulted because they

were not presented in the state courts.3 Several other issues were considered by the


       3
         Wright did challenge the trial court’s refusal to give certain requested jury
instructions in his federal habeas petition and on direct appeal. The Alabama Court of

                                             29
Alabama Court of Criminal Appeals and found to be procedurally barred under state

procedural rules. See Wright v. State, 593 So.2d at 118-19. These claims are barred from

federal review unless Wright provides the court with evidence demonstrating cause and

prejudice to overcome these procedural defaults. Johnson v. Singletary, 938 F.2d 1166,

1174-75 (11th Cir. 1991). Wright has failed to do so; therefore, we will not consider these

claims on the merits.

       For the foregoing reasons, we affirm the judgment of the district court denying

habeas relief to Wright.

       AFFIRMED.




Criminal Appeals addressed this issue and found it to be without merit. See Wright v.
State, 494 So.2d at 732. Our review of the record leads us to the same conclusion.

                                            30
31